DETAILED ACTION
Claims 1-3, 5, 7-12, 15, and 19-27 filed February 1st 2021 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 1st 2021 have been fully considered but they are not persuasive. 
With regards towards applicant’s argument regarding the limitation “negotiating network parameters,” the Examiner must respectfully disagree. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The limitation “negotiating network parameters” is taught using the combination of Raffa and Gossweiler and not Raffa or Gossweiler individually. Raffa paragraph 28 teaches “In one embodiment, for example, each of the wireless transceivers 180-e may implement or utilize a different set of communication parameters to communicate information between computing devices 120 and 220 or between computing devices 120, 220 and a remote device.  Some examples of communication parameters may include without limitation a communication protocol, a communication standard, a radio-frequency (RF) band, a radio, a transmitter/receiver (transceiver), a radio processor, a baseband processor, a network scanning threshold parameter, a radio-frequency channel parameter, an access point parameter, a rate selection parameter, a frame size parameter, an aggregation size parameter, a packet retry limit parameter, a protocol parameter, a radio parameter, modulation and coding scheme (MCS), acknowledgement parameter, media access control (MAC) layer parameter, physical (PHY) layer parameter, and any other communication parameters affecting operations for the wireless transceivers 180-e. The embodiments are not limited in this context.” Gossweiler’s summary of invention states “The method may further include, upon successful authentication of the physical location and the personal identification information of the user, coupling the first computing device associated with the user to a video communication session, where the video communication session enables communication between the first computing device and a second computing device.” It would be obvious to one of ordinary skill in the art that the act of enabling communication between the first computing device and a second computing device means that the terms of communication, using the parameters outlined by Raffa, have been agreed upon. Thus, a negotiation between the first and second computing devices has occurred in order to establish a communication session. In paragraph 69 of Raffa, Raffa states “computing device 120 may receive the video data from computing device 220.” In order for that transmission to take place, the parameters outlined by Raffa above would have to be negotiated to form a session. 
With regards towards applicant’s argument Applicant’s arguments with respect to claim(s) 1-3, 5, 7-12, 15, and 19-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 8-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffa et al. (US2014/0176436) in view of Bar-Zeev et al. (US2012/0105473) in view of Gossweiler III et al. (US8,171,401) in view of Wang et al. (US2012/0197439)

 	Consider claim 1, where Raffa teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, (See Raffa paragraph 12) the program instructions executable by a computing device to cause the computing device to: establish a communication session between a client device and one or more video capture devices; (See Raffa paragraphs 38-40 and figure 2 where a simple and secure connection is established between two devices 220 and 120 where the device 220 contains a camera) identify a user of the client device via the one or more video capture devices; (See Raffa paragraph 40 and figure 2 where the gesture may be used to authenticate the user, thus identifying the user)  transmit parameters of a video feed for transmission from the one or more video capture devices to the client device via the communication session; (See Raffa paragraph 26-33, 62 where the two devices 220 and 120 have wireless transceivers that utilize communication parameters to communicate between the two devices)  and upon transmission of the video feed from the one or more video capture devices to the client device, process the video feed to determine the gesture. (See Raffa paragraphs 60-62 where Raffa discusses gestures motions are captured within the field of view of the computing device 220 (video capture device) and then gesture recognition and processing is performed at the computing device 120 (client)
 	Raffa teaches transmission of the video feed from the one or more video capture devices to the client device, process the video feed to determine the gesture however Raffa does not explicitly teach in order to facilitate control of the client device in response to any device control gesture received from the user. However in an analogous field of endeavor Bar-Zeev teaches in order to facilitate control of the client device in response to any device control gesture received from the user. (See Bar-Zeev paragraph 29 and figure 1 where the capture device 20 captures image data within a field of view and identifies the movement of the user’s 18a-c to perform one or more controls or actions within the application and/or animate an avatar or an on-screen character on the head mounted display 2) Therefore, it would have been obvious for one of ordinary skill in the art that the gestures identified by Raffa can be used for various known control schemes as taught by Bar-Zeev. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known gesture control schemes to yield predictable control schemes. 
	Raffa teaches transmitting network parameters, however Raffa does not explicitly teach negotiating network parameters however in the analogous field of endeavor of networked video devices Gossweiler teaches negotiating network parameters. (See Gossweiler col 10 line 50- col 11 line 26 where the session module looks at the session information of the video session between the respective clients and comes to an appropriate configuration of the video feed. Thus, the session module negotiates the settings, resources, and protocols used during the video session.) Therefore, it would have been obvious for one of ordinary skill at the time of filing that the transmitted network parameters of Raffa would be negotiated based on these session modules that determine the terms of the video session. One of ordinary skill in the art would have been motivated to perform the 
	Raffa teaches establishing communication between devices 220 and 120 and using a gesture motion to establish that secure connection (See Raffa paragraph 39-40) However, Raffa does not explicitly teach a motion control environment. However, in an analogous field of endeavor Wang teaches a motion control environment. (See Wang paragraph 189, 45-47 where the robot reacts based upon the determined gestures of a person where the communication system and the control system based on a plurality of tags where the tags can direct the remote terminal to display a map, thus controlling the client device in a motion control environment) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa to include a motion control environment within the operating environment of Raffa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using the existing gesture detection infrastructure and the control schemes of Raffa to enhance the user experience by incorporating motion controls. 

 	Consider claim 2, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 1, Raffa teaches start and end poses to start or end the session. (See Raffa paragraph 47) however, Raffa does not explicitly teach wherein the program instructions further cause the computing device to: discontinue the communication session and the video feed upon confirmation that the user has left a specified range of each of the one or more video capture devices. However, in an analogous field of endeavor Gossweiler teaches discontinue the communication session and the video feed upon confirmation that the user has left a specified range of each of the one or more video capture devices. (See Gossweiler col 8 line 52-col 9 line 9 where Gossweiler teaches the monitoring of a NFC tag to ensure that a client is within a specific location in order to maintain the session. When the computing device 4 is no longer in range with the NFC tag the location authentication module may determine to end the connection process.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Raffa by disconnecting the user when the user is not within a specified location as taught by Gossweiler. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of conserving network resources by cutting the connection when no user is detected. 
	Gossweiler teaches the use of an NFC tag to determine range, however Gossweiler does not explicitly teach an optical range. However, in an analogous field of endeavor Bar-Zeev teaches an optical range. (See Bar-Zeev paragraph 24 where the sensors include depth sensors, image sensor, etc…) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the use of NFC tags to determine range with a depth sensor of a camera for the advantage of/ benefit of substituting various known distance sensors to yield the predictable result of measuring distance. 

 	Consider claim 5, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 1, Raffa teaches start and end poses to start or end the session. (See Raffa paragraph 47) however, Raffa does not explicitly teach wherein the program instructions further cause the computing device to: establishing the communication session comprises broadcasting availability of the one or more video capture devices to the client device upon determining that the user is within a specified range. However, in an analogous field of endeavor Wang teaches establishing the communication session comprises broadcasting availability of the one or more video capture devices to the client device upon determining that the user is within a specified range. (See Wang paragraph 301 where there are a variety of tags providing context-sensitive actions that are generated when a user is within the field of view of the robot, thus broadcasting the available actions of the robot when upon determining that the user is within a specified range (i.e. field of view) Therefore, it would have been 

 	Consider claim 8, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 1, wherein negotiating parameters of the video feed comprises: sending to the client device one or more video feed transmission terms and a confirmation gesture request for the user; (See Raffa paragraph 47 where Raffa discusses start and end gestures, thus starting the session) and upon receiving from the user one or more confirmation gestures corresponding to the confirmation gesture request within a predetermined confirmation time period via at least one of the one or more video capture devices, sending a confirmation notification to the client device. (See Bar-Zeev paragraphs 125-127 where gestures are processed within a period of time and a receipt is sent) Therefore, it would have been obvious for one of ordinary skill in the art that the gestures identified by Raffa can be used for various known control schemes as taught by Bar-Zeev. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known gesture control schemes to yield predictable control schemes.

 	Consider claim 9, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 1, wherein processing the video feed in order to facilitate control of the client device comprises: decoding raw video data from the video feed to determine the presence of any device control gesture received from the user by at least one of the one or more video capture devices (See Raffa paragraphs 56-59 where Raffa discusses gestures motions are captured within the field of view of the computing device 220 (video capture device) and then gesture recognition and processing is performed at the computing device 220), thus the raw video data is processed to determine gestures)
	Raffa teaches transmission of the video feed from the one or more video capture devices to the client device, process the video feed to determine the gesture however Raffa does not explicitly teach to creating and sending to the client device one or more control signals based upon the decoding. However in an analogous field of endeavor Bar-Zeev teaches creating and sending to the client device one or more control signals based upon the decoding. (See Bar-Zeev paragraph 29 and figure 1 where the capture device 20 captures image data within a field of view and identifies the movement of the user’s 18a-c to perform one or more controls or actions within the application and/or animate an avatar or an on-screen character on the head mounted display 2) Therefore, it would have been obvious for one of ordinary skill in the art that the gestures identified by Raffa can be used for various known control schemes as taught by Bar-Zeev. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known gesture control schemes to yield predictable control schemes. 

 	Consider claim 10, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 1, wherein processing the video feed in order to facilitate control of the client device comprises: decoding raw video data from the video feed to determine the presence of any device control gesture received from the user by at least one of the one or more video capture devices; (See Raffa paragraphs 56-59 where Raffa discusses gestures motions are captured within the field of view of the computing device 220 (video capture device) and then gesture recognition and processing is performed at the computing device 220), thus the raw video data is processed to determine gestures)
to determine the gesture however Raffa does not explicitly teach to sending to the client device gesture metadata based upon the decoding. However in an analogous field of endeavor Bar-Zeev teaches sending to the client device gesture metadata based upon the decoding. (See Bar-Zeev paragraph 29 and figure 1 where the capture device 20 captures image data within a field of view and identifies the movement of the users 18a-c to perform one or more controls or actions within the application and/or animate an avatar or an on-screen character on the head mounted display 2, thus the metadata pertaining the gesture’s command is sent to the HMD) Therefore, it would have been obvious for one of ordinary skill in the art that the gestures identified by Raffa can be used for various known control schemes as taught by Bar-Zeev. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known gesture control schemes to yield predictable control schemes. 

 	Consider claim 11, where Raffa teaches a system comprising: a client device; one or more video capture devices; and a server including at least one processor and a memory storing an application program, (See Raffa paragraph 12)  which, when executed on the at least one processor, performs an operation comprising: establishing a communication session between the client device and the one or more video capture devices; (See Raffa paragraphs 38-40 and figure 2 where a simple and secure connection is established between two devices 220 and 120 where the device 220 contains a camera)  identifying a user of the client device via the one or more video capture devices; (See Raffa paragraph 40 and figure 2 where the gesture may be used to authenticate the user, thus identifying the user)  negotiating parameters of a video feed for transmission from the one or more video capture devices to the client device via the communication session; (See Raffa paragraph 26-33, 62 where the two devices 220 and 120 have wireless transceivers that utilize communication parameters to communicate between the two devices)   and upon transmission of the video feed from the one or more video capture devices to the client device, processing the video feed to determine the gesture. (See Raffa paragraphs 60-62 where Raffa discusses gestures motions are captured within the field of view of the computing device 220 (video capture device) and then gesture recognition and processing is performed at the computing device 120 (client)
 	Raffa teaches transmission of the video feed from the one or more video capture devices to the client device, process the video feed to determine the gesture however Raffa does not explicitly teach in order to facilitate control of the client device in response to any device control gesture received from the user. However in an analogous field of endeavor Bar-Zeev teaches in order to facilitate control of the client device in response to any device control gesture received from the user. (See Bar-Zeev paragraph 29 and figure 1 where the capture device 20 captures image data within a field of view and identifies the movement of the user’s 18a-c to perform one or more controls or actions within the application and/or animate an avatar or an on-screen character on the head mounted display 2) Therefore, it would have been obvious for one of ordinary skill in the art that the gestures identified by Raffa can be used for various known control schemes as taught by Bar-Zeev. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known gesture control schemes to yield predictable control schemes. 
	Raffa teaches transmitting network parameters, however Raffa does not explicitly teach negotiating network parameters however in the analogous field of endeavor of networked video devices Gossweiler teaches negotiating network parameters. (See Gossweiler col 10 line 50- col 11 line 26 where the session module looks at the session information of the video session between the respective clients and comes to an appropriate configuration of the video feed. Thus, the session module negotiates the settings, resources, and protocols used during the video session.) Therefore, it would have been obvious for one of ordinary skill at the time of filing that the transmitted network 
	Raffa teaches establishing communication between devices 220 and 120 and using a gesture motion to establish that secure connection (See Raffa paragraph 39-40) However, Raffa does not explicitly teach a motion control environment. However, in an analogous field of endeavor Wang teaches a motion control environment. (See Wang paragraph 189, 45-47 where the robot reacts based upon the determined gestures of a person where the communication system and the control system based on a plurality of tags where the tags can direct the remote terminal to display a map, thus controlling the client device in a motion control environment) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa to include a motion control environment within the operating environment of Raffa. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using the existing gesture detection infrastructure and the control schemes of Raffa to enhance the user experience by incorporating motion controls. 

 	Consider claim 12, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the system of claim 11, wherein the operation further comprises: Raffa teaches start and end poses to start or end the session. (See Raffa paragraph 47) however, Raffa does not explicitly teach discontinuing the communication session and the video feed upon confirmation that the user has left a specified range of each of the one or more video capture devices. However, in an analogous field of endeavor Gossweiler teaches discontinuing the communication session and the video feed upon confirmation that the user has left a specified range of each of the one or more video capture devices. (See Gossweiler col 8 line 52-col 9 line 9 where Gossweiler teaches the monitoring of a NFC tag to ensure that a client is within a specific location in order to maintain the session. When the computing device 4 is no longer in range with the NFC tag the location authentication module may determine to end the connection process.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Raffa by disconnecting the user when the user is not within a specified location as taught by Gossweiler. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of conserving network resources by cutting the connection when no user is detected. 
	Gossweiler teaches the use of an NFC tag to determine range, however Gossweiler does not explicitly teach an optical range. However, in an analogous field of endeavor Bar-Zeev teaches an optical range. (See Bar-Zeev paragraph 24 where the sensors include depth sensors, image sensor, etc…) Therefore, it would have been obvious for one of ordinary skill in the art to substitute the use of NFC tags to determine range with a depth sensor of a camera for the advantage of/ benefit of substituting various known distance sensors to yield the predictable result of measuring distance. 

  	Consider claim 15, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the system of claim 11, Raffa teaches start and end poses to start or end the session. (See Raffa paragraph 47) however, Raffa does not explicitly teach wherein establishing the communication session comprises broadcasting availability of the one or more video capture devices to the client device upon determining that the user is within a specified range. However, in an analogous field of endeavor Gossweiler teaches establishing the communication session comprises broadcasting availability of the one or more video capture devices to the client device upon determining that the user is within a specified range. (See Wang paragraph 301 where there are a variety of tags providing context-sensitive actions that are generated when a user is within the field of view of the robot, thus broadcasting the available actions of the robot when upon determining that the user is within a specified range (i.e. field of view) Therefore, it would have been obvious for one of ordinary skill in the art to modify the camera 220 of Raffa by broadcasting context-sensitive actions that are only available within the field of view of the camera 220 as taught by Wang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a better user experience by allowing the user to know what actions are available. 

 	Consider claim 19, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the system of claim 11, wherein processing the video feed in order to facilitate control of the client device comprises: decoding raw video data from the video feed to determine the presence of any device control gesture received from the user by at least one of the one or more video capture devices (See Raffa paragraphs 56-59 where Raffa discusses gestures motions are captured within the field of view of the computing device 220 (video capture device) and then gesture recognition and processing is performed at the computing device 220), thus the raw video data is processed to determine gestures)
	Raffa teaches transmission of the video feed from the one or more video capture devices to the client device, process the video feed to determine the gesture however Raffa does not explicitly teach to creating and sending to the client device one or more control signals based upon the decoding. However in an analogous field of endeavor Bar-Zeev teaches creating and sending to the client device one or more control signals based upon the decoding. (See Bar-Zeev paragraph 29 and figure 1 where the capture device 20 captures image data within a field of view and identifies the movement of the user’s 18a-c to perform one or more controls or actions within the application and/or animate an avatar or an on-screen character on the head mounted display 2) Therefore, it would have been obvious for one of ordinary skill in the art that the gestures identified by Raffa can be used for various 

 	Consider claim 20, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the system of claim 11, wherein processing the video feed in order to facilitate control of the client device comprises: decoding raw video data from the video feed to determine the presence of any device control gesture received from the user by at least one of the one or more video capture devices (See Raffa paragraphs 56-59 where Raffa discusses gestures motions are captured within the field of view of the computing device 220 (video capture device) and then gesture recognition and processing is performed at the computing device 220), thus the raw video data is processed to determine gestures)
Raffa teaches transmission of the video feed from the one or more video capture devices to the client device, process the video feed to determine the gesture however Raffa does not explicitly teach to sending to the client device gesture metadata based upon the decoding. However in an analogous field of endeavor Bar-Zeev teaches sending to the client device gesture metadata based upon the decoding. (See Bar-Zeev paragraph 29 and figure 1 where the capture device 20 captures image data within a field of view and identifies the movement of the users 18a-c to perform one or more controls or actions within the application and/or animate an avatar or an on-screen character on the head mounted display 2, thus the metadata pertaining the gesture’s command is sent to the HMD) Therefore, it would have been obvious for one of ordinary skill in the art that the gestures identified by Raffa can be used for various known control schemes as taught by Bar-Zeev. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known gesture control schemes to yield predictable control schemes. 

Consider claim 21 where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 1, wherein the processing the video feed in order to facilitate control of the client device comprises: sending the video feed to an additional device in the motion control environment in order to decode the raw video data from the video feed; (See Raffa paragraph 63 and figure 5 where the gesture recognition processing and analysis may be performed at the network computing device 260. See Raffa paragraphs 56-59 where Raffa discusses gestures motions are captured within the field of view of the computing device 220 (video capture device) and then gesture recognition and processing is performed at the computing device 220), thus the raw video data is processed to determine gestures) and receiving from the additional device gesture metadata based upon the decoded video feed. (See Raffa paragraph 69-71 where the video data is associated with a gesture model, and the identification of gesture model is sent to devices 120, 220) 

Consider claim 23 where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 1, wherein identifying the user of the client device comprises confirming presence of the user via confirmation of a location of the client device relative to the one or more video capture devices. (See Wang paragraph 301 where there are a variety of tags providing context-sensitive actions that are generated when an identified user is within the field of view of the robot, thus broadcasting the available actions of the robot when upon determining that the user is within a specified range (i.e. field of view) Therefore, it would have been obvious for one of ordinary skill in the art to modify the camera 220 of Raffa by broadcasting context-sensitive actions that are only available within the field of view of the camera 220 as taught by Wang. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a better user experience by allowing the user to know what actions are available.

Claims 3, 7, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang as applied to claim 1 above, in further view of Fox et al. (US2011/0035287)

	Consider claim 3, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 1, however they do not explicitly teach wherein the program instructions further cause the computing device to: discontinue the communication session and the video feed upon satisfaction of one or more discontinuation rules associated with the video feed. However in the analogous field of endeavor of digital transaction management Fox teaches discontinue the communication session and the video feed upon satisfaction of one or more discontinuation rules associated with the video feed. (See Fox paragraph 80-81, 386, 114 where each digital media transaction contains various parameters regarding the user’s session such as period, term or duration where upon fulfillment of those conditions the digital transaction has ended and the relationship is terminated.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Raffa by adding a transaction management system as taught by Fox. One of ordinary skill in the art would have been motivated to perform such a modification for the advantage of/ benefit of monetizing the invention. 

Consider claim 7, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 1, however they do not explicitly teach wherein negotiating parameters of the video feed comprises: sending to the client device one or more video feed transmission terms including transmission cost, the transmission cost determined at least in part based upon presence of the user within a predetermined location or geographic range. (See Fox paragraph 68 where the media content’s cost can vary depending upon location. This is known as the economic concept of location arbitrage) Therefore, it would have been obvious for one of ordinary skill in the art to modify Raffa by adding a transaction management system as taught by Fox. One of ordinary skill in the art would have been motivated to perform such a modification for the advantage of/ benefit of monetizing the invention.

Consider claim 24, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 3, wherein a discontinuation rule among the one or more discontinuation rules requires that the communication session and the video feed be discontinued after a predetermined time period. (See Fox paragraph 80-81, 386, 114, 140 where each digital media transaction contains various parameters regarding the user’s session such as period, term or duration where upon fulfillment of those conditions the digital transaction has ended and the relationship is terminated.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Raffa by adding a transaction management system as taught by Fox. One of ordinary skill in the art would have been motivated to perform such a modification for the advantage of/ benefit of monetizing the invention.

Consider claim 25, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 3, wherein a discontinuation rule among the one or more discontinuation rules requires that the communication session and the video feed be discontinued once provision of the video feed exceeds a predetermined cost with respect to money or resources. (See Fox paragraph 80-81, 386, 114, 293 where each digital media transaction contains various parameters regarding the user’s payment where the services are rendered on a per tag basis upon receiving payment.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Raffa by 

Consider claim 26, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 3, wherein a discontinuation rule among the one or more discontinuation rules requires that the communication session and the video feed be discontinued once a priority metric is reduced to a predetermined level. (See Fox paragraph 80-81, 386, 114, 386 where each digital media transaction contains various parameters regarding the priority levels of the digital media commerce products and services are set by the creator, developer, or provider.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Raffa by adding a transaction management system as taught by Fox. One of ordinary skill in the art would have been motivated to perform such a modification for the advantage of/ benefit of monetizing the invention.

Consider claim 27, where Raffa in view of Bar-Zeev in view of Gossweiler in view of Wang teaches the computer program product of claim 3, wherein a discontinuation rule among the one or more discontinuation rules requires that the communication session and the video feed be discontinued once a security risk associated with the video feed rises to or exceeds a predetermined level.  (See Fox paragraph 80-81, 386, and 114 where each digital media transaction contains various parameters system risk assessments) Therefore, it would have been obvious for one of ordinary skill in the art to modify Raffa by adding a transaction management system as taught by Fox. One of ordinary skill in the art would have been motivated to perform such a modification for the advantage of/ benefit of monetizing the invention.
 


Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Bar-Zeev does teach interactive gesture amongst additional users, Bar-Zeev does not teach the limitation “decoding the video feed with respect to a covert device control gesture, the covert device control gesture including a physical activity directed toward an additional user corresponding to a request to interact with a device associated with the additional user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624